DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 19 and 26 are objected to because of the following informalities:    
There is two claims numbered as claim 10. The independent claim 10 is examined as to stand-alone and claims 11-15 depending upon it; the dependent claim 10 is examined as dependent upon claim 9.  
Appropriate claim renumbering is required.
Claim 19, line 2, has an “i” character after the word “module”. This is considered a typographical error.
Claim 26 is dependent upon itself. Its dependency is assumed to be upon claim 25.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12-14, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 5 recites the limitation "the outer sidewall" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is assumed that this limitation is referring to the metal outer sidewall recited in claim 1.
Claim 6 is rejected for the reasons given in claim 5 because of their dependency status from claim 5.
Claim 12 recites the limitation "the outer sleeve" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is assumed that this limitation is referring to the outer non-transparent sidewall recited in claim 12.
Claims 13-14 are rejected for the reasons given in claim 12 because of their dependency status from claim 12.  
Claim 16 recites the limitation "the inner vessel" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is assumed that this limitation is referring to the inner cup recited in line 2 of the claim.
Claims 17-23 are rejected for the reasons given in claim 16 because of their dependency status from claim 16.  
Claim 20 recites the limitation "the outer sleeve" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is assumed that this limitation is referring to the outer non-transparent sidewall recited in claim 16.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 16 and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Neal (20180360243), O’Neal hereinafter.
Regarding claim 1, O’Neal discloses a drinking vessel (6), comprising: a metal outer sidewall (8, ¶ [44], fig. 2); an inner cup (20); at least one cavity (10) stamped into the metal outer sidewall (8) whereby said cavity (10) has a rear wall and said cavity (10) is adapted to receive a lens unit (14); a lens unit (14) insertable into said cavity (10) whereby the lens unit (14) has a power source (battery, ¶ [51], fig. 18), a light source (¶ [50]) and a switch (¶ [44]) located thereon whereby said light source illuminates said lens and sends light through said lens unit (14) beyond the drinking vessel (6); means for maintaining (¶ [47]) the lens unit (14) in position inside said cavity (10) whereby said lens unit (14) can also be removed from said aperture.
Regarding claim 2, O’Neal discloses an indicia (16, ¶ [44] fig. 2) located on said lens unit (14).
claim 5, O’Neal discloses a removable base illumination unit comprised of a base (34, ¶ [44], fig, 2), an illumination module (62, ¶ [56]) and a transparent or translucent connector ring (44) whereby the base (34) and translucent connector ring (44) encapsulate the illumination module (62) and the connector ring (44) whereby the base illumination unit is removable and attachable to the metal outer sidewall (8); as best understood; and inner cup (20) of the drinking vessel (6) and whereby said base illumination unit transmits light in a user defined direction when removed from the drinking vessel (6) and transmits light outward through the connector ring (44) when attached to the drinking vessel (6).
Regarding claim 6, O’Neal discloses a transparent or translucent upper connector ring (48, ¶ [52], fig. 13) that joins the inner cup (20) and outer metal sidewall and whereby said upper connector ring (48) transmits light that has been transmitted by the base illumination unit through a void (hollow space, ¶ [45]) between the inner cup (20) and metal outer sidewall (8).
Regarding claim 9, O’Neal discloses that the light source is a light emitting diode and said light emitting diode can be at least one of a white light emitting diode, a red light emitting diode, a green light emitting diode, a blue light emitting diode, an ultra-violet light emitting diode, a red-green- blue light emitting diode, and a red-green-blue-white light emitting diode (¶ [50]) and the transparent or translucent lens has an indicia (16, ¶ [44] fig. 2)) located thereon.
Regarding the second claim 10, O’Neal discloses an indicia (16, ¶ [44] fig. 2) located on the lens (14).  
claim 16, O’Neal discloses a drinking vessel (6), comprising: an inner cup (20, ¶ [44], fig. 2); an outer non-transparent sidewall (8); at least one aperture (10, ¶ [63]) formed in the outer non-transparent sidewall (8); a transparent frame (17, ¶ [47], fig. 24) adjacent to and in the footprint of said aperture (10); a transparent or translucent lens (14) conformed to fit into said at least one aperture (10) of said outer non-transparent sidewall (8) and capable of transmitting light; a light source (¶ [50]) located in a base (34, ¶ [44]) of said drinking vessel (6) whereby said light source transmits light upwards through a void (hollow space, ¶ [45]) between the outer non-transparent sidewall (8) and the inner cup (20); as best understood; such that the light passes through said transparent frame and passes through and illuminates said transparent or translucent lens (108); and means (¶ [47]) for maintaining the lens (14) in position inside of said aperture (10) during use and whereby said lens (14) can also be removed from said aperture (10) at a user's discretion.
Regarding claim 18, O’Neal discloses that the light source is at least one light emitting diode (¶ [50]) located in a base (34) of the vessel (6) connected to a battery and operated by a switch (¶ [44]) located on a base (34) of the vessel (6) and the transparent or translucent lens has an indicia (16, ¶ [44] fig. 2) located thereon.
Regarding claim 19, O’Neal discloses that the light source is an illumination module (62, ¶ [56]) having at least one light emitting diode located on its top surface and said illumination module (62) located in a base illumination unit comprised of the base (34), the illumination module (62) and a transparent or translucent connector ring (44, ¶ [50]) on its top surface that connects to the outer non-transparent sidewall (8).
claim 20, O’Neal discloses that the base illumination unit is removable from outer non-transparent sidewall (8); as best understood; by means of attachment and detachment of the base illumination unit (fig. 2).
Regarding claim 21, O’Neal discloses that the light emitting diode can be at least one of a white light emitting diode, a red light emitting diode, a green light emitting diode, a blue light emitting diode, an ultra-violet light emitting diode, a red-green-blue light emitting diode, and a red-green- blue-white light emitting diode (¶ [50]).
Regarding claim 22, O’Neal discloses that the illumination module (62) has a printed circuit board, rechargeable battery, a charging circuit (claim 10), a reverse charging circuit (claim 11) such that the rechargeable battery can charge a mobile device, a charging port (76, ¶ [56], fig. 18) and a switch (70, ¶ [57]) for powering the illumination module (62) on and off.
Regarding claim 23, O’Neal discloses that the light emitting diode can be at least one of a white light emitting diode, a red light emitting diode, a green light emitting diode, a blue light emitting diode, an ultra-violet light emitting diode, a red-green-blue light emitting diode, and a red-green- blue-white light emitting diode (¶ [50]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 10-15 and 17 (where the first claim 10 is been adderssed) are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal (20180360243), O’Neal hereinafter, in view of Brown et al. (10549902), brown hereinafter.  
Regarding first claim 10, O’Neal discloses a drinking vessel (6), comprising:  an inner vessel (100, ¶ [61], fig. 24); an outer non-transparent sidewall (8, ¶ [44]) whereby said inner vessel (100) is located in the interior of said outer non-transparent sidewall (8); at least one aperture (10) formed in the outer non-transparent sidewall (8); a transparent of translucent lens (14) conformed to fit into said at least one aperture (10) of said outer non-transparent sidewall (8) and capable of transmitting light; and a light source (¶ [50]) located in a base (34) of said drinking vessel (6) whereby said light source transmits light upwards through a void (hollow space, ¶ [45]) between the outer non-transparent sidewall (8) and the inner vessel (100).
However, O’Neal fails to exemplify that the inner vessel comprises an interior sidewall and an exterior sidewall whereby said interior sidewall and the exterior sidewall are joined to each and are vacuum sealed.
In the same field of endeavor, Brown discloses an inner vessel (100, col. 6, lines 26-30, fig. 8) comprising an interior sidewall (131b) and an exterior sidewall (131a) whereby said interior sidewall (131b) and the exterior sidewall (131a) are joined to each and are vacuum sealed (sealed volume 158, col. 9, lines 50-52), in order to improving drinking characteristics.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the inner vessel to comprise an interior sidewall and an exterior sidewall whereby said interior sidewall and the 
Regarding claim 11, O’Neal discloses that the light source is at least one light emitting diode (¶ [50]) located in a base (34) of the vessel connected to a battery (¶ [51], fig. 18) and operated by a switch located on a base (34) of the vessel.
Regarding claim 12, O’Neal discloses that the light source is an illumination module (62) having light emitting diodes (¶ [50]) on its top surface and said illumination module (62, fig. 24) is located in a base illumination unit that is comprised of the base (34), the illumination module (62) and a transparent or translucent connector ring (44) on its top surface that connects to the outer non-transparent sidewall (8) whereby the base illumination unit is removable from the outer sleeve (outer non-transparent sidewall (8) as best understood) by means of attachment and detachment of the base illumination unit.
Regarding claim 13, O’Neal discloses that the light emitting diode can be at least one of a white light emitting diode, a red light emitting diode, a green light emitting diode, a blue light emitting diode, an ultra-violet light emitting diode, a red-green-blue light emitting diode, and a red-green- blue-white light emitting diode (¶ [50]).
Regarding claim 14, O’Neal discloses that the illumination module (62) has a printed circuit board, rechargeable battery, a charging circuit (claim 10), a reverse charging circuit such that the rechargeable battery can charge a mobile device (claim 11), a charging port (76, ¶ [56], fig. 18) and a switch (70, ¶ [57]) for powering the illumination module (62) on and off.
claim 15, O’Neal discloses an indicia (16, ¶ [44] fig. 2) on the lens (14) and wherein the light emitting diode can be at least one of a white light emitting diode, a red light emitting diode, a green light emitting diode, a blue light emitting diode, an ultra-violet light emitting diode, a red-green- blue light emitting diode, and a red-green-blue-white light emitting diode (¶ [50]).    
Regarding claim 17, O’Neal discloses the claimed invention according to claim 16, and also that an indicia (16, ¶ [44] fig. 2) located on the transparent or translucent lens (14).
However, O’Neal fails to exemplify that the inner cup has an interior sidewall and an exterior sidewall that are welded to each other such that there is a hollow space in between the interior sidewall and the exterior sidewall.
In the same field of endeavor, Brown discloses an inner cup (100, col. 6, lines 26-30, fig. 8) having an interior sidewall (131b) and an exterior sidewall (131a) whereby said interior sidewall (131b) that are welded to each other such that there is a hollow space (sealed volume 158, col. 9, lines 50-52) in between the interior sidewall and the exterior sidewall, in order to improving drinking characteristics.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the inner cup has an interior sidewall and an exterior sidewall that are welded to each other such that there is a hollow space in between the interior sidewall and the exterior sidewall as taught by Brown in the device of O’Neal, in order to improving drinking characteristics.

Allowable Subject Matter
Claims 3-4, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to the lens unit further comprises an outer housing, a transparent front lens plate, an opaque inner plate, and an electronic circuit board having light emitting diodes on its forward facing surface.
Regarding claim 4, the claim is allowable for the reasons given in claim 3 because of their dependency status from claim 3.
Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to the lens unit is comprised of an outer housing, a transparent front lens plate, an opaque inner plate, and an electronic circuit board that is connected to light emitting diodes that are located on the outer housing inner sidewalls such that light is transmitted inward and across the opaque inner plate.
Regarding claim 8, the claim is allowable for the reasons given in claim 7 because of their dependency status from claim 7.
Claims 24-25 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 24, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 24, and specifically comprising the 
Regarding claims 25 and 27-29, the claims are allowable for the reasons given in claim 24 because of their dependency status from claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because teaches similar drinking vessels.
US 11013353 B2
US 20200237125 A1
US 20200227045 A1
US 20190191902 A1
US 10213032 B1
US 20180042417 A1

US 9585501 B1
US 20170000275 A1
US 20160286993 A1
US 20150366383 A1
US 20150267913 A1
US 20150182046 A1
US 20130271963 A1
US 20130103463 A1
US 20110114647 A1
US 7900384 B2
US 20060274527 A1
US 20050161558 A1
US 20050045615 A1
US 20040047147 A1
US 6676269 B1
US 6591524 B1
US 20030090892 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878